OPINION
ROBERTS, Judge.
Appellant seeks relief from a conviction for the offense of robbery by assault. After having pled guilty to the charge, appellant’s punishment was assessed at life imprisonment.
Appellant’s court-appointed attorney has filed a brief in which he concludes the present appeal is frivolous. Further, the record reflects that appellant has been served with a copy of appellant’s brief. No pro se brief has been filed. The procedure is in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969). We have examined the record and agree that the appeal is wholly without merit.
However, we do note that appellant was indicted for the offense of robbery by firearms; subsequently the State moved to strike the firearms portion of the indictment. Nevertheless the judgment erroneously recites that appellant was adjudged guilty of the offense of robbery by firearms. Where the record before this Court is sufficient to allow reformation of a judgment, such judgment may be reformed on appeal. Craig v. State, 480 S.W.2d 680, *588685 (Tex.Cr.App.1972); Johnson v. State, 478 S.W.2d 442 (Tex.Cr.App.1972).
Therefore, the judgment is reformed to reflect that appellant was found guilty of robbery by assault.
The judgment, as reformed, is affirmed.